            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 1 of 17 Page ID #:396



                      1 LEE JACKSON (BAR NO. 216970)
                        JESSICA C. FOSTER (BAR NO. 228796)
                      2 MILSTEIN JACKSON FAIRCHILD & WADE, LLP
                        10250 Constellation Blvd., 14th Floor
                      3 Los Angeles, California 90067
                        Phone: (310) 396-9600
                      4 Fax: (310) 396-9635
                      5 MARK R. HARTNEY (BAR NO. 136824)
                        RACHEL M. SANDERS (BAR NO. 258652)
                      6 PETER A. GRIFFIN (BAR NO. 306201)
                        ALLEN MATKINS LECK GAMBLE
                      7   MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      8 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      9 Fax: (213) 620-8816
                        E-Mail: mhartney@allenmatkins.com
                     10          rsanders@allenmatkins.com
                                 pgriffin@allenmatkins.com
                     11
                        Attorneys for Plaintiff
                     12 HOLA COMMUNITY PARTNERS, a California Non-
                        Profit Corporation
                     13
                     14                       UNITED STATES DISTRICT COURT
                     15                      CENTRAL DISTRICT OF CALIFORNIA
                     16                              WESTERN DIVISION
                     17 SG BLOCKS, INC., a Delaware             Case No. 2:20-cv-03432-ODW-RAO
                        corporation,
                     18                                         (Consolidated with 2:20-cv-04386-ODW-
                                       Plaintiff,               RAO)
                     19
                               v.                               HOLA COMMUNITY PARTNERS’
                     20                                         FIRST AMENDED CONSOLIDATED
                        HOLA COMMUNITY PARTNERS, a              COMPLAINT FOR:
                     21 California corporation; HEART OF LOS
                        ANGELES YOUTH, INC., a California       1.    NEGLIGENCE;
                     22 corporation; and CITY OF LOS ANGELES,
                        a public entity,                        2.    STRICT PRODUCTS
                     23                                               LIABILITY;
                                       Defendants.
                     24                                         3.    STRICT PRODUCTS
                                                                      LIABILITY (COMPONENT
                     25 HOLA COMMUNITY PARTNERS, a                    PRODUCTS);
                        California Non-Profit Corporation,
                     26                                         4.    BREACH OF CONTRACT;
                                     Plaintiff,
                     27                                         5.    BREACH OF EXPRESS
                               v.                                     WARRANTY;
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                   Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                 HOLA COMMUNITY PARTNERS’ FIRST
                                                             -1-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 2 of 17 Page ID #:397



                      1 SG BLOCKS, INC., a Delaware                          6.     VIOLATION OF BUSINESS
                        Corporation; TETON BUILDINGS, LLC;                          AND PROFESSIONS CODE
                      2 AVESI CONSTRUCTION, LLC;                                    §7031(b); AND
                        AMERICAN HOME BUILDING AND
                      3 MASONRY CORP DBA AMERICAN                            7.     VIOLATION OF BUSINESS
                        HOME BUILDING; and DOES 1-1000,                             AND PROFESSIONS CODE
                      4 inclusive,                                                  §17200 ET SEQ.
                      5                     Defendants.                      DEMAND FOR JURY TRIAL
                      6                                                      Trial Date:              None Set
                                                                             Complaint Filed:         April 13, 2020
                      7                                                      Related Complaint Filed: April 20, 2020
                      8
                            Plaintiff alleges:
                      9
                                      1.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a).
                     10
                                      2.    Plaintiff HOLA COMMUNITY PARTNERS (hereinafter “PLAINTIFF”) is
                     11
                            a California non-profit corporation duly organized and existing under and by virtue of the
                     12
                            laws of the State of California. PLAINTIFF is the owner of the HOLA Performing Arts
                     13
                            and Enrichment Center located at 615 S. La Fayette Park Place in the City of Los Angeles,
                     14
                            State of California, County of Los Angeles (hereinafter “PROJECT”). The PROJECT is a
                     15
                            three-story structure comprised of some forty-six (46) repurposed pre-manufactured steel
                     16
                            shipping containers, a new walkway/hallway structure separating the container towers, and
                     17
                            a new ensemble room.
                     18
                                      3.    PLAINTIFF is informed and believes and based thereon alleges that at all
                     19
                            times herein mentioned and material hereto Defendant SG BLOCKS, INC. (hereinafter
                     20
                            “SG BLOCKS”) was and is a Delaware Corporation organized and existing pursuant to the
                     21
                            laws of the State of Delaware and engaged in a business for profit consisting of providing
                     22
                            design and construction services for the PROJECT, and was doing business in the City of
                     23
                            Los Angeles, State of California, County of Los Angeles.
                     24
                                      4.    PLAINTIFF is informed and believes and based thereon alleges that at all
                     25
                            times herein mentioned and material hereto Defendant TETON BUILDINGS, LLC
                     26
                            (hereinafter “TETON”) was and is a Texas Corporation organized and existing pursuant to
                     27
                            the laws of the State of Texas and engaged in a business for profit consisting of designing
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                                 Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                               HOLA COMMUNITY PARTNERS’ FIRST
                                                                           -2-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 3 of 17 Page ID #:398



                      1 and producing repurposed pre-manufactured steel shipping containers for the PROJECT,
                      2 and was doing business in the City of Los Angeles, State of California, County of Los
                      3 Angeles.
                      4               5.    PLAINTIFF is informed and believes and based thereon alleges that at all
                      5 times herein mentioned and material hereto that Defendant AVESI CONSTRUCTION,
                      6 LLC (hereinafter “AVESI CONSTRUCTION”) was and is a New York Corporation
                      7 organized and existing pursuant to the laws of the State of New York and engaged in a
                      8 business for profit consisting of the construction, supervision of construction, and general
                      9 contracting at the PROJECT, and was doing business in the City of Los Angeles, State of
                     10 California, County of Los Angeles.
                     11               6.    PLAINTIFF is informed and believes and based thereon alleges that at all
                     12 times herein mentioned and material hereto that Defendant AMERICAN HOME
                     13 BUILDING AND MASONRY CORP DBA AMERICAN HOME BUILDING (hereinafter
                     14 “AMERICAN HOME BUILDING”) was and is a New York Corporation organized and
                     15 existing pursuant to the laws of the State of California and engaged in a business for profit
                     16 consisting of the construction, supervision of construction, and general contracting at the
                     17 PROJECT, and was doing business in the City of Los Angeles, State of California, County
                     18 of Los Angeles.
                     19               7.    PLAINTIFF is unaware of the true names, identities and capacities, whether
                     20 individual, corporate, associate or otherwise of Defendants sued herein as DOES 1-1000,
                     21 inclusive, and PLAINTIFF will amend this Complaint to allege their true names and
                     22 capacities when ascertained. Each of the Defendants, including those identified by
                     23 fictitious names, and at all times relevant, was acting for itself and/or as the agent, servant
                     24 and employee of each of the co-defendants and is in some way liable and responsible to
                     25 PLAINTIFF and breached duties to PLAINTIFF based on the facts herein alleged, and
                     26 proximately caused injuries and damages to PLAINTIFF. PLAINTIFF is informed and
                     27 thereon believes and based thereon alleges that the DOE defendants were involved in the
                     28 design, planning, structural engineering, soils engineering, civil engineering, architecture,
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -3-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 4 of 17 Page ID #:399



                      1 contracting, subcontracting, construction, supplying and/or manufacturing materials for
                      2 construction, supervision of construction, and/or performing works of construction for the
                      3 PROJECT, and were partners, agents, subcontractors, independent contractors, employees,
                      4 subsidiaries, co-joint venturers, or in some other relationship with Defendants regarding
                      5 the construction, supervision of construction and general contracting of the PROJECT.
                      6                                    FIRST CAUSE OF ACTION
                      7                                           NEGLIGENCE
                      8                               (PLAINTIFF vs. ALL DEFENDANTS)
                      9               8.    PLAINTIFF incorporates by reference all previous paragraphs of this
                     10 complaint as though set forth in full herein.
                     11               9.    Defendants owed a duty of care to PLAINTIFF to plan, design, construct,
                     12 build, modify, inspect, and manufacture the PROJECT pursuant to its applicable standard
                     13 of care. Defendants breached this duty by carelessly and negligently planning,
                     14 constructing, modifying, inspecting, and/or performing work and services at the PROJECT
                     15 so as to proximately cause defects and damages to the systems, building, and
                     16 improvements. The defects include, without limitation and to various degrees, the
                     17 following:
                     18                     A)    Incomplete construction plans, design details, and engineering:
                     19 Critical connection details not included in the plans and specifications; ADA requirements
                     20 not detailed; four separate structures built as one that have missing integration details.
                     21                     B)    Structural defects: defects in walkway/hallway structures (all levels),
                     22 ensemble room structure, and roof framing structure/s; defective construction assembly of
                     23 the container stacking attachments and associated assemblies.
                     24                     C)    Interior walls: defective construction of the wall framing includes
                     25 improper attachments, missing structural hardware, and improper construction of firewalls.
                     26                     D)    Plumbing defects: faulty installation of the plumbing systems include
                     27 non-reaming of pipe, improper attachment of piping to structure, failure to properly install
                     28 condensate drain lines, and failure to provide proper slope on drain lines.
       LAW OFFICES
Allen Matkins Leck Gamble                                                                Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                              HOLA COMMUNITY PARTNERS’ FIRST
                                                                          -4-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 5 of 17 Page ID #:400



                      1                     E)   Electrical system defects: improperly installed components; lack of
                      2 properly installed exterior waterproof systems; improperly installed wiring for fire systems
                      3 and exit signage; and insecure ceiling lighting.
                      4                     F)   HVAC system defects: improperly installed rooftop systems allow
                      5 water to enter the structure through unit; ducting and improper penetrations through the
                      6 roofing assembly causing water damage and bioorganic growth; duct systems lack proper
                      7 components at fire wall penetrations; HVAC system as installed cannot be properly
                      8 balanced; thermostats are improperly located.
                      9                     G)   Roofing system defects: roof system installed improperly at the
                     10 perimeter of the building; perimeter gutter system not properly integrated with roof
                     11 membrane; penetrations throughout the roof system leak causing damage to the building
                     12 interior; sheet metal flashing and counter flashing improperly installed.
                     13                     H)   Walking decks not properly waterproofed and leak. Walking decks
                     14 allow water intrusion into the building resulting in damage to the interior components and
                     15 resulting in bioorganic infestation causing damage to the PROJECT. Defective
                     16 construction of the waterproofing and drainage systems of the walking decks.
                     17                     I)   Building envelope/waterproofing defects: water leaks through the
                     18 building envelope at horizontal transitions, vertical transitions, transition details where
                     19 flashing is missing, unsealed penetrations, defectively installed and/or damaged waterproof
                     20 membranes, and the roof system. Exterior cement plaster finishes have defectively
                     21 installed waterproofing system, causing leaks which allow moisture intrusion and cause
                     22 decay to concealed framing and structural components and resulting bioorganic growth.
                     23                     J)   Defective installation of the window assemblies: water leaks at the
                     24 window flashing assemblies and penetrates the building’s envelope and its moisture
                     25 resistive barrier causing damage to interior components and bioorganic growth.
                     26                     K)   Plywood subfloor: defectively installed plywood subflooring causing
                     27 cracking, buckling, and distortion of the interior floor sheathing. Significant sloping and
                     28 deflection of floors indicative of defectively installed or missing attachments of floor
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                        -5-        AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 6 of 17 Page ID #:401



                      1 sheathing to structural members. This has damaged the floor finishes that were installed
                      2 and will damage any future installed hard floor finishes. Sheathing misaligned where two
                      3 containers are joined together.
                      4                     L)    Drywall defects: missing drywall and/or taping at draft stops.
                      5                     M)    Fire barriers: missing fire putty at penetrations; improper wiring of
                      6 fire controls; and improperly constructed firewalls.
                      7                     N)    Bioorganic growth: leaks exist due to window assemblies, roofing
                      8 system, HVAC systems, exterior finishes and penetrations. Building envelope improperly
                      9 installed; leaks from walking deck assemblies; leaks from missing flashings; and leaks at
                     10 container stacking transitions.
                     11                     O)    Life safety: improperly installed and/or missing exit signs; bioorganic
                     12 growth throughout structure at all levels; trip hazards and gaps adjacent to containers
                     13 where things could be dropped onto lower walkways or a person/s could partially fall
                     14 through.
                     15               10.   Because of the carelessness and negligence of each of the Defendants, and as
                     16 a proximate result thereof, PLAINTIFF has been damaged in the following ways, as well
                     17 as others which will be inserted with leave of court when ascertained:
                     18                     A)    PLAINTIFF has been and will be forced to incur expenses for the
                     19 completion/repairs of the PROJECT to cure the incomplete work, damages, defects and/or
                     20 deficiencies. The exact amount of the damages is presently unknown but is expected to
                     21 exceed the sum of $2,400,000.00.
                     22                     B)    PLAINTIFF has been damaged through the diminution in value of the
                     23 PROJECT. PLAINTIFF is unaware of the precise amount of such damage but will
                     24 establish such amount at time of trial.
                     25                     C)    PLAINTIFF has been forced to retain expert consultants to analyze
                     26 and determine the method of repairing the aforementioned defects and damage.
                     27 PLAINTIFF is unaware of the precise amount of such damage but will establish such
                     28 amount at time of trial.
       LAW OFFICES
Allen Matkins Leck Gamble                                                                 Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                               HOLA COMMUNITY PARTNERS’ FIRST
                                                                          -6-        AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 7 of 17 Page ID #:402



                      1                     D)     PLAINTIFF has been forced to hire a new contractor to complete the
                      2 unfinished work and correct the faulty work at the PROJECT. The cost is well in excess of
                      3 the price stated in the contract between PLAINTIFF and SG BLOCKS.
                      4                                   SECOND CAUSE OF ACTION
                      5                                 STRICT PRODUCTS LIABILITY
                      6                          (PLAINTIFF vs. SG BLOCKS and TETON ONLY)
                      7               11.   PLAINTIFF incorporates by reference all previous paragraphs of this
                      8 complaint as though set forth in full herein.
                      9               12.   SG BLOCKS and TETON and each of them, at all times herein mentioned,
                     10 were in the business of designing and mass manufacturing, producing, distributing, selling
                     11 and reselling and/or otherwise participated in the stream of commerce for the sale of
                     12 repurposed pre-manufactured steel shipping containers in and within the County where the
                     13 PROJECT is located, and selling them to members of the public at large.
                     14               13.   Within the last ten years, SG BLOCKS and TETON, and each of them, sold
                     15 and/or used for construction of the PROJECT in whole or in part the repurposed pre-
                     16 manufactured steel shipping containers placed into the stream of commerce by SG
                     17 BLOCKS and TETON.
                     18               14.   PLAINTIFF purchased the repurposed pre-manufactured steel containers
                     19 from SG BLOCKS and TETON and/or contracted with SG BLOCKS and TETON to
                     20 construct the PROJECT out of same.
                     21               15.   The PROJECT was and is defective and unfit for its intended purposes
                     22 because SG BLOCKS and TETON did not construct the PROJECT in a
                     23 workmanlike/code-compliant manner as manifested by, but not limited to, numerous
                     24 defects which have resulted in damage to the PROJECT and its component parts as set
                     25 forth in Paragraph 9. Further, SG BLOCKS has judicially admitted that it and TETON
                     26 were responsible for the defects and damage at the PROJECT, and has alleged that the
                     27 shipping containers delivered to the PROJECT were "not fit for installation when [they]
                     28 arrived at the HOLA Project," that the equipment was "nonconforming with numerous
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -7-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 8 of 17 Page ID #:403



                      1 defects and flaws in how the units were produced," and that entire sections of the shipping
                      2 containers were missing, windows were installed in the wrong location, dry wall, and that
                      3 doors and paint had to be replaced because of shoddy workmanship. (See, Complaint filed
                      4 in SG Blocks, Inc. v. Teton Buildings, LLC, Case No. 2019-02827).
                      5               16.   PLAINTIFF gave and/or attempted to give SG BLOCKS and TETON due
                      6 and timely notice of the defective quality of the above-mentioned items.
                      7               17.   Because of the defective conditions of the PROJECT as herein above
                      8 alleged, PLAINTIFF has been specifically damaged as set forth in Paragraph 10.
                      9               18.   SG BLOCKS and TETON and each of them as designers, mass producers,
                     10 distributors, sellers and/or otherwise within the stream of commerce are strictly liable and
                     11 responsible to PLAINTIFF for all damage suffered as a result of the above described
                     12 incomplete work, damages, defects and deficiencies in the PROJECT.
                     13                                    THIRD CAUSE OF ACTION
                     14                                 STRICT PRODUCTS LIABILITY
                     15                                    (COMPONENT PRODUCTS)
                     16                                (PLAINTIFF vs. DOES 1-200 ONLY)
                     17               19.   PLAINTIFF incorporates by reference all previous paragraphs of this
                     18 complaint as though set forth in full herein.
                     19               20.   Does 1-200 (hereinafter COMPONENT PRODUCT MANUFACTURER
                     20 DEFENDANTS) and each of them, at all times herein mentioned were in the business of
                     21 designing, mass manufacturing, producing, distributing, selling and reselling the
                     22 SUBJECT COMPONENT PRODUCTS, within the County where the PROJECT is
                     23 located, for their installation into the PROJECT.
                     24               21.   Within the last ten years, the COMPONENT PRODUCT
                     25 MANUFACTURER DEFENDANTS and each of them, designed, developed, assembled,
                     26 manufactured, marketed, mass produced, distributed, sold and resold the SUBJECT
                     27 COMPONENT PRODUCTS and/or otherwise participated in the stream of commerce for
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -8-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
            Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 9 of 17 Page ID #:404



                      1 the sale of the SUBJECT COMPONENT PRODUCTS that were installed into the
                      2 PROJECT.
                      3               22.   At all times herein mentioned and material hereto, COMPONENT
                      4 PRODUCT MANUFACTURER DEFENDANTS knew and intended that the PROJECT
                      5 would be owned by a member or members of the public at large and used by them without
                      6 further inspection for defects.
                      7               23.   The SUBJECT COMPONENT PRODUCTS are finished consumer products.
                      8               24.   COMPONENT PRODUCT MANUFACTURER DEFENDANTS sold the
                      9 SUBJECT COMPONENT PRODUCTS.
                     10               25.   SUBJECT COMPONENT PRODUCTS were installed into the PROJECT.
                     11 Those SUBJECT COMPONENT PRODUCTS include, but are not limited to the
                     12 following: Repurposed steel containers, windows, exterior/interior door assemblies,
                     13 sliding glass doors, light fixtures, power distribution panels, HVAC units, compressors,
                     14 roof overlay and component parts, plumbing fixtures and/or components, structural
                     15 component parts, fire system components, elevator and controls, and floor covering.
                     16               26.   PLAINTIFF owns the PROJECT and by doing so purchased the SUBJECT
                     17 COMPONENT PRODUCTS. At all times herein mentioned and material hereto,
                     18 COMPONENT PRODUCT MANUFACTURER DEFENDANTS knew and intended that
                     19 the PROJECT and the SUBJECT COMPONENT PRODUCTS would be purchased by the
                     20 PLAINTIFF.
                     21               27.   At the time each of the SUBJECT COMPONENT PRODUCTS left
                     22 COMPONENT PRODUCT MANUFACTURER DEFENDANTS’ custody, control or
                     23 possession, each SUBJECT COMPONENT PRODUCT was defective and unfit for its
                     24 intended purposes because the SUBJECT COMPONENT PRODUCT contained defects in
                     25 its design, parts, and/or materials used to manufacture it, and how it was manufactured,
                     26 which resulted in foreseeable damage to the PROJECT.
                     27               28.   The defects in the SUBJECT COMPONENT PRODUCTS’ design, parts and
                     28 materials used to manufacture them, and how they were manufactured, existed at the time
       LAW OFFICES
Allen Matkins Leck Gamble                                                            Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                          HOLA COMMUNITY PARTNERS’ FIRST
                                                                       -9-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 10 of 17 Page ID #:405



                      1 the SUBJECT COMPONENT PRODUCTS left the possession and control of
                      2 COMPONENT PRODUCT MANUFACTURER DEFENDANTS and were and are
                      3 common to each of the respective SUBJECT COMPONENT PRODUCTS.
                      4               29.   Amongst other things, the defects in the SUBJECT COMPONENT
                      5 PRODUCTS have caused water intrusion and penetration into the wall systems, cavities
                      6 and the interior of the PROJECT and have caused resultant damage, including but not
                      7 limited to:
                      8                     A)    Damage to interior drywall of the PROJECT;
                      9                     B)    Damage to perimeter wall systems of the PROJECT;
                     10                     C)    Damage to the wall systems, cavities and the interior of the
                     11 PROJECT;
                     12                     D)    Damage to finished ceiling system;
                     13                     E)    Damage to light fixtures;
                     14                     F)    Damage to paint and interior finishes; and
                     15                     G)    Bioorganic growth.
                     16                     This intrusion and damage occurred in various locations of the PROJECT.
                     17               30.   PLAINTIFF has also suffered the following damages in addition to all other
                     18 damage alleged in this Complaint as follows:
                     19                     A)    PLAINTIFF will be forced to incur expenses for the restoration and
                     20 repairs of the PROJECT to cure the damage, defects and/or deficiencies caused by the
                     21 SUBJECT COMPONENT PRODUCTS. PLAINTIFF is unaware of the precise amount of
                     22 such damage but will establish such amount at time of trial;
                     23                     B)    PLAINTIFF has been damaged through the cost to repair or replace
                     24 the SUBJECT COMPONENT PRODUCTS. PLAINTIFF is unaware of the precise
                     25 amount of such damage but will establish such amount at time of trial;
                     26                     C)    PLAINTIFF has been damaged through the diminution in value of the
                     27 PROJECT caused by the SUBJECT COMPONENT PRODUCTS. PLAINTIFF is
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                                Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                              HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -10-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 11 of 17 Page ID #:406



                      1 unaware of the precise amount of such damage but will establish such amount at time of
                      2 trial; and
                      3                     D)    PLAINTIFF has been forced to retain expert consultants to analyze
                      4 and determine the method of repairing the aforementioned defective SUBJECT
                      5 COMPONENT PRODUCTS. PLAINTIFF is unaware of the precise amount of such
                      6 damage but will establish such amount at time of trial.
                      7               31.   Because of the defective design and conditions of the SUBJECT
                      8 COMPONENT PRODUCTS, as herein alleged, the defective SUBJECT COMPONENT
                      9 PRODUCTS in the PROJECT need to be removed and replaced with non-defective
                     10 component products and the resultant damage to the PROJECT caused by the SUBJECT
                     11 COMPONENT PRODUCTS must be repaired.
                     12               32.   COMPONENT PRODUCT MANUFACTURER DEFENDANTS, and each
                     13 of them, as manufacturers, mass producers, distributors and sellers of the SUBJECT
                     14 COMPONENT PRODUCTS, and/or otherwise having placed their SUBJECT
                     15 COMPONENT PRODUCTS within the stream of commerce, are strictly liable and
                     16 responsible to PLAINTIFF for all damage(s) suffered as a result of the above described
                     17 defects and deficiencies in the SUBJECT COMPONENT PRODUCTS.
                     18                                   FOURTH CAUSE OF ACTION
                     19                                        BREACH OF CONTRACT
                     20                               (PLAINTIFF vs. SG BLOCKS ONLY)
                     21               33.   PLAINTIFF incorporates by reference all previous paragraphs of this
                     22 complaint as though set forth in full herein.
                     23               34.   PLAINTIFF entered into a written contract with SG BLOCKS pursuant to
                     24 which SG BLOCKS, in exchange for payment of certain sums, agreed to construct and
                     25 provide to PLAINTIFF a quality constructed PROJECT which was built in a workmanlike
                     26 manner. (A true and correct copy of the contract (the "Construction Agreement") is
                     27 attached to this Complaint as Exhibit “A” and is incorporated herein by reference).
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -11-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 12 of 17 Page ID #:407



                      1               35.   PLAINTIFF has performed all conditions, covenants, and promises required
                      2 by the Construction Agreement in accordance with the terms and conditions of the
                      3 Construction Agreement.
                      4               36.   SG BLOCKS has breached the contract as set forth herein by failing to
                      5 construct the PROJECT in a workmanlike manner and as called for in the Construction
                      6 Agreement.
                      7               37.   The PROJECT was defective and unfit for its intended purpose because SG
                      8 BLOCKS did not construct the PROJECT in a workmanlike manner as manifested by, but
                      9 not limited to, numerous defects and code violations which have resulted in damage to the
                     10 PROJECT as set forth in Paragraph 9.
                     11               38.   Because of SG BLOCKS’s breach and the defective conditions of the
                     12 PROJECT as herein above alleged, PLAINTIFF has been damaged in the following ways
                     13 as well as others which will be inserted with leave of court when ascertained:
                     14                     A)    PLAINTIFF was and will be forced to incur expenses for the
                     15 completion and repairs to correct the defective and damaged work at the PROJECT. The
                     16 exact amount of damages is presently unknown but is excepted to exceed the sum of
                     17 $2,400,000.00.
                     18                     B)    PLAINTIFF has been forced to hire a new contractor to complete the
                     19 unfinished work and correct the faulty work at the PROJECT. The cost is well in excess of
                     20 the price stated in the contract between PLAINTIFF and SG BLOCKS.
                     21                     C)    PLAINTIFF has been forced to retain expert consultants to analyze
                     22 and determine the defects and damages, as well as the method of repairing the
                     23 aforementioned defects and damage. PLAINTIFF is unaware of the precise amount of
                     24 such damage but will establish such amount at the time of trial.
                     25                     D)    PLAINTIFF has been forced to retain attorneys to prosecute its claims
                     26 against Defendants and PLAINTIFF is entitled to recover their attorney’s fees from SG
                     27 BLOCKS as authorized by the provisions of the written contract. (A true and correct copy
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -12-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 13 of 17 Page ID #:408



                      1 of the contract is attached to this Complaint as Exhibit “A”). PLAINTIFF is unaware of
                      2 the precise amount of such damage but will establish such amount at the time of trial.
                      3                     E)    PLAINTIFF has suffered other damages as a result of the defective
                      4 conditions at the PROJECT. PLAINTIFF is unaware of the precise amount of such
                      5 damages but will establish such amount at the time of trial.
                      6                                    FIFTH CAUSE OF ACTION
                      7                               BREACH OF EXPRESS WARRANTY
                      8                               (PLAINTIFF vs. SG BLOCKS ONLY)
                      9               39.   PLAINTIFF incorporates by reference all previous paragraphs of this
                     10 complaint as though set forth in full herein.
                     11               40.   SG BLOCKS expressly warranted through the contract and other documents
                     12 that the subject PROJECT would be constructed, inspected, and manufactured in
                     13 accordance with all applicable Federal, State and municipal laws, ordinances, rules and
                     14 regulations and that the PROJECT would be structurally sound, free of all material defects
                     15 and constructed for its intended purpose.
                     16               41.   PLAINTIFF relied on SG BLOCKS’s express representations.
                     17               42.   SG BLOCKS breached said warranties in that the PROJECT was not
                     18 properly constructed and is defective as set forth in Paragraph 9.
                     19               43.   PLAINTIFF discovered the defective quality of the above listed items and
                     20 others and PLAINTIFF thereafter gave SG BLOCKS due and timely notice of the
                     21 defective quality of the above- mentioned items. SG BLOCKS refused to rectify said
                     22 items.
                     23               44.   The defects and damages were latent and were not reasonably apparent to
                     24 PLAINTIFF, and were a substantial factor in causing Plaintiff's harm. As a result of the
                     25 foregoing acts or omissions by SG BLOCKS, PLAINTIFF has been damaged as set forth
                     26 in Paragraph 38.
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -13-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 14 of 17 Page ID #:409



                      1                                    SIXTH CAUSE OF ACTION
                      2                          VIOLATION OF BUS & PROF CODE § 7031(b)
                      3                     (PLAINTIFF vs. SG BLOCKS, AVESI CONSTRUCTION
                      4                           and AMERICAN HOME BUILDERS ONLY)
                      5               45.   PLAINTIFF incorporates by reference all previous paragraphs of this
                      6 complaint as though set forth in full herein.
                      7               46.   SG BLOCKS, AVESI CONSTRUCTION and AMERICAN HOME
                      8 BUILDERS engaged in the business of, or acted in the capacity of, a contractor on the
                      9 PROJECT while performing services for HOLA under their contract. A valid contractor’s
                     10 license was required to perform these services. SG BLOCKS, AVESI CONSTRUCTION
                     11 and AMERICAN HOME BUILDERS did not at all times hold a valid contractor’s license
                     12 in accordance with Chapter 9 of the Business & Professions Code.
                     13               47.   HOLA paid SG BLOCKS, AVESI CONSTRUCTION and AMERICAN
                     14 HOME BUILDERS for contractor services that SG BLOCKS, AVESI CONSTRUCTION
                     15 and AMERICAN HOMES BUILDERS performed as required by the contract.
                     16                                  SEVENTH CAUSE OF ACTION
                     17                      VIOLATION OF BUS & PROF CODE § 17200 ET SEQ.
                     18                     (PLAINTIFF vs. SG BLOCKS, AVESI CONSTRUCTION
                     19                           and AMERICAN HOME BUILDERS ONLY)
                     20               48.   PLAINTIFF incorporates by reference all previous paragraphs of this
                     21 complaint as though set forth in full herein.
                     22               49.   The actions of SG BLOCKS, AVESI CONSTRUCTION and AMERICAN
                     23 HOME BUILDERS, as alleged herein, constitute unlawful business practices committed in
                     24 violation of Business & Professions Code § 17200, et seq.
                     25               50.   The actions of SG BLOCKS, AVESI CONSTRUCTION and AMERICAN
                     26 HOME BUILDERS were unlawful in that they violated Chapter 9 of the Business &
                     27 Professions Code as described in the Sixth Cause of Action, supra.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                               Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                             HOLA COMMUNITY PARTNERS’ FIRST
                                                                         -14-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 15 of 17 Page ID #:410



                      1               51.    PLAINTIFF has suffered injury in fact and has lost money as a result of SG
                      2 BLOCKS, AVESI CONSTRUCTION and AMERICAN HOME BUILDERS’ unlawful
                      3 business practices.
                      4               52.    Pursuant to Business & Professions Code § 17203, PLAINTIFF seeks an
                      5 order awarding PLAINTIFF restitution of the money wrongfully acquired by SG
                      6 BLOCKS, AVESI CONSTRUCTION and AMERICAN HOME BUILDERS by means of
                      7 responsibility attached to their unlawful business practices.
                      8               WHEREFORE, PLAINTIFF prays for judgment against the Defendants, and each
                      9 of them, as follows:
                     10                          FIRST, SECOND, THIRD, FOURTH AND FIFTH
                     11                                          CAUSES OF ACTION:
                     12               1.     For costs to complete the PROJECT, including the cost of restoration and
                     13 repairs, in excess of $4,000,000.00;
                     14               2.     For costs of investigation;
                     15               3.     For diminution of value of the PROJECT according to proof at time of trial;
                     16               4.     For expert fees and costs of suit;
                     17               5.     For loss of use of the PROJECT;
                     18               6.     For such other and further relief as the Court deems just and proper.
                     19                     FIRST, SECOND, FOURTH, FIFTH, SIXTH AND SEVENTH
                     20                                          CAUSES OF ACTION:
                     21               7.     For attorney’s fees against defendant SG Blocks, Inc. only.
                     22 //
                     23 //
                     24 //
                     25 //
                     26 //
                     27 //
                     28 //
       LAW OFFICES
Allen Matkins Leck Gamble                                                                  Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                                HOLA COMMUNITY PARTNERS’ FIRST
                                                                            -15-      AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 16 of 17 Page ID #:411



                      1                          SIXTH AND SEVENTH CAUSES OF ACTION:
                      2               8.    For restitution in excess of $4,200,000.00 pursuant to Business and
                      3 Professions Code §§ 7031(b) and 17203.
                      4
                      5 Dated: August 19, 2020                             ALLEN MATKINS LECK GAMBLE
                                                                            MALLORY & NATSIS LLP
                      6
                      7                                                    By:         /s/ Mark R. Hartney
                                                                                 MARK R. HARTNEY
                      8                                                          Attorneys for Plaintiff,
                                                                                 HOLA COMMUNITY PARTNERS, a
                      9                                                          California Non-Profit Corporation
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                                 Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                               HOLA COMMUNITY PARTNERS’ FIRST
                                                                          -16-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
           Case 2:20-cv-03432-ODW-RAO Document 31 Filed 08/19/20 Page 17 of 17 Page ID #:412



                      1                                      DEMAND FOR JURY TRIAL
                      2               Plaintiff hereby demands a trial by jury as to all issues properly so tried.
                      3
                      4 Dated: August 19, 2020                                ALLEN MATKINS LECK GAMBLE
                                                                               MALLORY & NATSIS LLP
                      5
                      6                                                       By:         /s/ Mark R. Hartney
                                                                                    MARK R. HARTNEY
                      7                                                             Attorneys for Plaintiff,
                                                                                    HOLA COMMUNITY PARTNERS, a
                      8                                                             California Non-Profit Corporation
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                                    Case No. 2:20-cv-03432-ODW-RAO
   Mallory & Natsis LLP                                                                  HOLA COMMUNITY PARTNERS’ FIRST
                                                                             -17-       AMENDED CONSOLIDATED COMPLAINT
                            1217104.02/LA
